Citation Nr: 0930145	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-22 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a left knee disability.

2.  Entitlement to a temporary total evaluation for a left 
knee disability as a result of a July 2003 surgery under 
38 C.F.R. § 4.30. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a right 
knee disability claimed as secondary to the service connected 
left knee disability was included among the issues on appeal 
to the Board.  However, service connection for a right knee 
disability was granted in a June 2007 rating decision.  This 
is considered a full grant of the benefits sought on appeal, 
and this issue is not before the Board. 

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in April 2008.  He did not report for this 
hearing nor has there been a request for rescheduling.  
Therefore, the Board will proceed with review of his appeal. 


FINDINGS OF FACT

1.  The Veteran has flexion to 110 degrees of the left knee, 
with a loss of not more than an additional 50 degrees due to 
pain, weakness, or fatigability, with no objective evidence 
of subluxation or instability.  

2.  The Veteran lacked 10 degrees of full extension of the 
left knee from October 11, 2005 until January 9, 2007.  

3.  The Veteran was not admitted to a hospital following his 
July 2003 arthroscopic surgery, and he returned to work after 
18 days without evidence of the need for therapeutic 
immobilization, the use of crutches or a wheelchair, or home 
confinement. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left knee arthritis with limitation of flexion have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.59, 4.71a, Codes 5003, 5260 
(2008).  

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a separate 10 percent evaluation, but 
no more, based on limitation of extension of the left knee 
have been met for the period from October 11, 2005 to January 
9, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.59, 4.71a, Codes 5003, 5261 (2008); 
VAOPGCPREC 23-97.

3.  The criteria for a temporary total evaluation for a left 
knee disability as a result of a July 2003 surgery have not 
been met.  38 C.F.R. § 4.30 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the Veteran was provided with VCAA notification 
letters in September 2005 and November 2005.  The September 
2005 letter included the type of evidence needed to 
substantiate the claim for an increased evaluation.  The 
November 2005 letter provided the evidence needed to 
substantiate a claim for a temporary total evaluation based 
on either convalescence or hospitalization.  These letters 
also informed the Veteran that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The Veteran 
was not provided with information pertaining to the 
establishment of disability evaluations and effective dates 
until a May 2008 letter.  Despite the inadequate notice 
provided to the Veteran on this element, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  

The Board notes that service connection was established for 
the Veteran's left knee disability in a January 1998 rating 
decision, and a rating code was assigned at that time.  As 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's claim for an increased 
evaluation and a temporary total rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  The Board will assign the effective date for the 
increase assigned.  As the RO has already determined that 
there is no basis for an increase, the Board allowance, in 
part, of this issue is not prejudicial.

For an increased-compensation claim, section § 5103(a) also 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).  This case does not apply to 
the application of initial ratings.

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The September 2005 VCAA letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that the evidence should describe the additional impairment 
caused by his disabilities.  It also noted that VA would 
assist the Veteran in obtaining employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  This information was provided to 
the Veteran prior to the initial adjudication of his claims.  

Although the Veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his June 2006 
statement of the case.  The statement of the case could not 
provide VCAA compliant notice.  It did, however, provide 
actual knowledge to the Veteran.  He had a meaningful 
opportunity to participate in the adjudication of the claim 
after the notice was provided.  In this regard, he provided 
argument with regard to his claim after receiving the notice, 
and the case was not certified to the Board until August 
2007, more than one year after the statement of the case.  He 
was given an additional period of 90 days to submit 
additional argument and evidence or to request a hearing 
after the case was certified.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  George-Harvey v. 
Nicholson, 21 Vet. App. 334, 339 (2007).  The statement of 
the case could not provide VCAA notice.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The statement of 
the case did, however, provide actual knowledge of the rating 
criteria, and the Veteran has had the opportunity to submit 
argument and evidence subsequent to receiving the notice.  
Hence he had a meaningful opportunity to participate in the 
adjudication of his claim and was not prejudiced.  

The Veteran and his representative have displayed actual 
knowledge of the fact that his disabilities will be evaluated 
based on their effects on both his daily life and employment.  
The July 2009 informal hearing presentation discussed in 
detail the medical evidence pertaining to the range of motion 
of the left knee, as well as additional impairment due to 
pain and other factors.  The Board concludes that while the 
Veteran and his representative may not have received timely 
notification of the exact measurement required for increased 
evaluations, they are aware that the more the Veteran's 
limitation of motion is impaired, the higher the evaluation 
that will be assigned.  Finally, the Board notes that the 
Veteran and his representative have not advanced any argument 
as to how the failure to provide this information in a VCAA 
letter instead of the statement of the case has resulted in 
any prejudice to his appeal.  Therefore, the Board finds that 
the duty to notify the Veteran in his claim for an increased 
evaluation has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran was 
afforded VA examinations of his left knee disability in 
October 2005 and January 2007.  The October 2005 examination 
report specifically states that the claims folder was 
reviewed and a goniometer utilized to obtain measurements.  
The January 2007 examination report also notes that the 
claims folder was reviewed.  All VA treatment records have 
been obtained, as well as all private records identified by 
the Veteran.  The private records include the report of the 
July 2003 left knee surgery, as well as the follow up records 
up to and beyond the time the Veteran returned to work.  The 
Veteran was scheduled for a hearing but failed to report.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that the 20 percent evaluation currently 
assigned to his left knee disability is inadequate to reflect 
the level of impairment that results from this disability.  
He complains of pain and a feeling that the knee may give 
way.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  See also Fenderson v. West, 12 Vet. 
App. 119 (1999) (as it pertains to initial evaluations).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's left knee disability is currently evaluated 
under the rating codes for degenerative arthritis and 
limitation of flexion of the leg.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Other rating codes for consideration include the rating code 
for limitation of extension of the leg.  Limitation of 
extension to 45 degrees is evaluated as 50 percent disabling.  
Limitation of extension to 30 degrees receives a 40 percent 
evaluation.  20 degrees of extension is evaluated as 30 
percent disabling.  Limitation of extension to 15 degrees 
merits a 20 percent evaluation.  Limitation of extension to 
10 degrees is evaluated as 10 percent disabling.  Limitation 
of extension to 5 degrees is evaluated as 0 percent 
disabling.  38 C.F.R. § 4.71a, Code 5261.  

Separate evaluations may be assigned when there is loss of 
both extension and flexion of the knee.  VAOPGCPREC 9-04.  
The rating code for ankylosis may also be considered.  
38 C.F.R. § 4.71a, Code 5256.  

There are other factors to be considered in the evaluation of 
a knee disability.  In part, 38 C.F.R. § 4.59 indicates that 
it is the intention of the rating schedule to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  In a precedent decision, the 
Acting General Counsel of the VA stated that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not appear to involve limitation of 
motion, and another diagnostic code predicated upon 
limitation of motion may be applicable, the other diagnostic 
code must be considered.  For a knee disability rated under 
38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 
5261 does not need to be compensable but must at least meet 
the criteria for a zero percent rating.  Conversely, it 
follows that for a knee disability currently evaluated under 
a rating code for limitation of motion, a separate evaluation 
may be assigned under 38 C.F.R. § 4.71, Code 5257 for 
recurrent subluxation or lateral instability.  VAOPGCPREC 23-
97.  

At this juncture, the Board notes that the Veteran is already 
in receipt of the highest evaluations possible under the 
rating codes for disabilities of the cartilage.  See 
38 C.F.R. § 4.71a, Codes 5258, 5259.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors to be considered include pain on movement, weakened 
movement, excess fatigability, and incoordination.  38 C.F.R. 
§§ 4.40, 4.45.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.  

The record shows that entitlement to service connection for a 
left knee disability was established in a January 1998 rating 
decision.  A 10 percent evaluation was assigned, effective 
from May 1994.  This evaluation remained in effect until the 
December 2003 rating decision on appeal increased the 
evaluation to 20 percent, effective from June 2003.  

The evidence includes private medical records dated from May 
2003 to October 2003.  These show that the Veteran had been 
experiencing increased pain in his left knee for two weeks 
when he was seen on May 30, 2003.  He lacked full extension 
(no measurement given) and had flexion to 120 degrees.  The 
ligaments were intact and the drawer sign was symmetrical 
with the right knee.  An X-ray revealed fairly severe 
degenerative joint disease of the knee with questionable 
loose bodies.  

Surgical records indicate that the Veteran underwent 
arthroscopic surgery on his left knee on July 17, 2003.  
Follow up records from July 31, 2003 indicate that the 
Veteran still had some effusion.  He lacked a "couple" 
degrees of full extension but had good flexion with intact 
ligaments.  

The Veteran was afforded a VA examination of his left knee in 
September 2003.  The claims folder was reviewed by the 
examiner, and a goniometer was utilized to obtain range of 
motion measurements.  The Veteran gave a history of 
increasing pain and stiffness in his knee, which led to 
arthroscopic surgery about three months prior to the 
examination.  He states that his baseline pain in the knee 
varies, but was roughly about a three on a scale to ten.  The 
Veteran reported flare-ups about five or six times a month in 
which the pain increased to a seven for several minutes.  
This could be precipitated by walking or standing for too 
long or using the stairs.  He admitted to stiffness, 
swelling, and fatigability, but denied instability, 
dislocation, and subluxation.  He also denied the use of 
braces, canes, or crutches.  

On examination, the Veteran had two scars which were still 
healing.  There was very slight effusion but no deformity.  
Palpation of the knee did not elicit tenderness, and the 
ligaments were intact.  The range of motion was full 
extension to zero degrees and active and passive flexion to 
about 120 degrees, with pain beginning around 100 degrees.  
His gait was slightly antalgic.  The examination demonstrated 
painful motion, weakness and fatigability, but there was no 
incoordination or instability.  It was reasonable to state 
that the Veteran lost an additional 10 to 15 percent of his 
left knee function during flare-ups.  The diagnosis was 
traumatic arthritis with pain and limitation of range of 
motion but without instability.  

An October 2003 statement from the Veteran's private doctor 
notes that the Veteran underwent arthroscopic surgery about 
three months ago.  At that time he was found to have 
degenerative joint disease that ranged from mild to severe in 
various parts of the knee.  The anterior cruciate ligament 
was intact but with spurring.  The surgery debrided the knee, 
removed loose bodies, and performed a partial medial 
menisectomy.  Veteran had done well since the surgery, and 
currently had effusion and crepitus that were each described 
as moderate, with intact ligaments.  

The Veteran underwent a private examination of his knee in 
December 2004.  He was noted to have pain whenever he 
attempted to extend or flex the knee from about 75 degrees.  
He could extend to just shy of zero degrees, and had flexion 
to about 105 or 110 degrees, but only with pain.  X-ray 
studies had showed severe degenerative joint disease and 
osteophytes on almost all articular surfaces.  There was 
almost no joint space left at all medially.  The Veteran was 
treated with an injection of a pain killer directly into the 
joint, which resulted in near immediate relief from his 
severe pain.  He was counseled to avoid a total knee 
replacement for as long as possible.  

August 2005 VA treatment records show that the Veteran's left 
knee discomfort was getting worse.  He was scheduled for an 
orthopedic consultation, which was conducted in September 
2005.  On examination, there was a tibia vara and a one plus 
effusion.  There was tenderness and crepitus over the medial 
joint line.  The range of motion was full, and the ligaments 
were stable.  An X-ray study revealed degenerative arthritis 
in all three compartments of the knee, but there was still 
joint space available.  The impression was degenerative joint 
disease of the left knee.  The previous cortisone injection 
in December 2004 was noted, and it was recommended that the 
Veteran opt for further injections before considering a knee 
replacement.  

Additional September 2005 VA treatment records show that the 
Veteran had fluid removed from the knee.  Range of motion was 
mildly limited before the procedure, and there was improved 
range of motion and decreased pain afterwards. 

The Veteran underwent an additional VA orthopedic examination 
on October 11, 2005.  The claims folder was reviewed and the 
examiner used a goniometer to obtain measurements.  The 
Veteran complained of a long history of left knee 
degenerative joint disease which was getting worse.  He now 
described rest pain, sleep disturbance due to pain, marked 
stiffness, and some swelling and locking.  There were times 
when he felt like the knee was going to give way but it had 
not done so.  The Veteran described daily flares in his 
symptoms but these were short term.  He had begun using a 
walker at night for fear that the knee might lock or give 
way.  He had recently left his job as a bus driver 
transporting handicapped patients, as he no longer felt he 
could transport them up and down ramps.  His activities of 
daily living had become more difficult.  

On examination, the Veteran had an antalgic gait.  There was 
mild effusion of the left knee, and he was tender along the 
joint line, especially medially.  The knee was stable with a 
negative anterior drawer sign.  It was also stable to valgus 
and varus stress.  The Veteran was unable to fully extend the 
knee, even on passive range of motion.  Extension was to only 
a negative 10 degrees, and flexion was from zero to 110 
degrees with pain throughout that range.  There was a great 
deal of crepitus on range of motion.  Painful motion, 
weakness, and fatigue were present, and it was reasonable to 
state that the Veteran lost an additional 15 to 20 degrees of 
flexion during a flare-up or with repeated use of the knee.  
The diagnosis was degenerative joint disease of the knee.  

The Veteran received a series of Synvisc injections of the 
left knee from the VA in October and November 2005.  

May 2006 records show that the knees were without significant 
pain on passive range of motion.  

The Veteran's most recent VA examination was on January 9, 
2007.  The examiner states that the Veteran's claims folder 
and medical records were reviewed.  The joint symptoms were 
said to include a deformity of the left knee, giving way, 
instability, pain, and stiffness.  The Veteran was unable to 
stand for longer than 15 to 30 minutes or walk more than a 
few yards.  He reported weakness but denied dislocation and 
subluxation.  He said that locking occurred several times a 
year but less than monthly.  Flare-ups occurred every two to 
three weeks.  The Veteran had an antalgic gait with poor 
propulsion, and there was evidence of abnormal weight 
bearing.  The range of motion was from zero to 110 degrees of 
flexion, with additional loss of motion from zero to 50 
degrees on repetitive use.  There was no ankylosis.  The 
report states that the Veteran's left knee condition includes 
bony joint enlargement, crepitus, effusion, tenderness, 
painful movement, instability, and guarding of movement.  
However, the report also states that there was no instability 
on examination.  

After consideration of the evidence, the Board finds that 
entitlement to a separate evaluation for limitation of 
extension is warranted for the period from October 11, 2005 
to January 9, 2007.  As previously noted, separate 
evaluations may be assigned when there is loss of both 
extension and flexion of the knee.  VAOPGCPREC 9-04.  During 
the time period in question there was noted, as of the 
October examination to be limitation of extension to 10 
degrees which warrants a 10 percent evaluation.  By the 
examination in January 2007, however, extension had returned 
to normal, and a 10 percent rating is not warranted after 
that date.  See Hart and Fenderson, supra.  Moreover, there 
is no basis for an increased evaluation under the rating code 
for limitation of flexion during any of the time period.  

As noted the October 2005 VA examination found that the 
Veteran was unable to fully extend the knee, even on passive 
range of motion.  The examiner found that the Veteran was 
lacking 10 degrees of extension.  This equates to a 10 
percent evaluation, but no more, under 38 C.F.R. § 4.71a, 
Code 5261.  There appears to be no subsequent motion check 
until January 2007, when a full range of extension was noted.  
Thus, a 10 percent rating, but no more, is warranted for this 
period.

However, the Board finds that entitlement to an evaluation in 
excess of 20 percent for limitation of flexion of the knee is 
not warranted.  None of the examinations show that the 
Veteran has less than 110 degrees of flexion.  Additional 
loss of motion due to pain, weakness, and fatigue on 
repetitive use has been considered, but even if the full 50 
degrees of loss noted in January 2007 is subtracted from the 
110 degrees of flexion shown at that time, it still would not 
equate to the limitation to 15 degrees of flexion required 
for an increased evaluation to 30 percent.  Therefore, an 
increased evaluation under this rating code may not be 
assigned.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5260.  The 
January 2007 examination states that there was no ankylosis, 
which precludes evaluation under the rating code for 
ankylosis.  38 C.F.R. § 4.71a, Code 5256.  

The Board has also considered entitlement to a separate 
evaluation under 38 C.F.R. § 4.71a, Code 5257 on the basis of 
recurrent subluxation or lateral instability, but neither 
subluxation or lateral instability have been confirmed on 
examination.  Subluxation has been denied by the Veteran and 
has not been found on any medical testing.  The Veteran has 
reported feelings of instability as if his knee might give 
way, but this has not been confirmed on any examination.  His 
private doctor noted that all ligaments were intact and the 
drawer sign symmetrical with the right in 2003, and the 
September 2003 VA examination also noted that the ligaments 
were intact.  The ligaments were stable in August 2005 and 
October 2005.  Although the Veteran apparently reported 
instability at the January 2007 examination, the objective 
findings state that there was no such instability.  
Therefore, there is no basis for a separate evaluation under 
C.F.R. § 4.71a, Code 5257.

Finally, there is no basis for an extraschedular evaluation 
at any time in question.  Marked interference with employment 
or frequent hospitalizations such as to render application of 
the regular schedular provisions impractical have not been 
shown.  38 C.F.R. § 3.321.

Temporary Total Evaluation

The Veteran contends that he is entitled to a temporary total 
evaluation based on the need for convalescence following a 
July 2003 left knee surgery.  

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence, surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for one, two 
or three months beyond the initial three months for any of 
the bases cited above, and extensions of one or more months 
up to six months beyond the initial six months period may be 
made for surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.

In this case, the Veteran underwent arthroscopic surgery of 
his left knee on July 17, 2003.  The surgical report is 
contained in the claims folder.  This was apparently done on 
an outpatient basis, and there is no indication that the 
Veteran was admitted to a hospital.  This would preclude 
consideration of a total evaluation under 38 C.F.R. § 4.29 
(2008).  Records dated July 24, 2003 show that the Veteran 
came in for a follow up examination.  There was a little 
effusion and ecchymosis, but no signs of infection.  
Additional records from July 31, 2003 show that the Veteran 
said the knee was feeling much better, and that he wanted to 
go back to work full time on Monday.  There was a little 
effusion still present.  Flexion was good and the Veteran 
lacked a couple of degrees of full extension.  He had been 
going to physical therapy.  The Veteran was advised that he 
could return to work for full duty on Monday.  

A review of a 2003 calendar shows that July 31, 2003 was a 
Thursday.  The following Monday was August 4, 2003.  This 
means that the Veteran's convalescence lasted a total of 18 
days from the date of his July 17, 2003 surgery until his 
return to work on August 4, 2003, which is well short of the 
one month required for a temporary total evaluation.  
Furthermore, there is no evidence that the Veteran had 
therapeutic immobilization of the left knee, or that he 
required the continued use of crutches.  That fact that he 
returned to work shows that he was not confined to his home.  
The July 31, 2003 examiner did not cite any concern regarding 
the Veteran's return to work.  Therefore, as none of the 
requirements of 38 C.F.R. § 4.30 have been met, a temporary 
total evaluation is not warranted.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 20 percent for left 
knee arthritis with limitation of flexion is denied.  

Entitlement to a separate 10 percent evaluation, but no more, 
based on limitation of extension of the left knee is granted 
for the period October 11, 2005 to January 9, 2007, subject 
to the laws and regulations governing the award of monetary 
benefits. 

Entitlement to a temporary total evaluation for a left knee 
disability as a result of a July 2003 surgery under 38 C.F.R. 
§ 4.30 is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


